Citation Nr: 1422032	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 through August 1968.  This period of active duty included service in Vietnam, where the Veteran engaged the enemy in combat and was decorated with the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for PTSD.  The Veteran perfected a timely appeal of that decision.

Although the Veteran's claim for service connection was initially characterized by the Veteran as a claim for PTSD specifically, as noted in the discussion below, the evidence indicates psychiatric diagnoses other than PTSD that are pertinent to the Veteran's claim.  Accordingly, the Board has expanded the Veteran's claim to include these other diagnoses and has recharacterized the issue as styled on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran served in Vietnam from February 1967 through February 1968, and during that time, engaged the enemy in combat and was decorated with the Combat Infantryman Badge.

2.  The Veteran has PTSD and major depressive disorder which have been shown as being related to the Veteran's in-service combat experiences.







CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorders, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

In his claims submissions, the Veteran alleges that he has PTSD which resulted from stressors related to in-service combat experiences during his service in Vietnam.  Indeed, the Veteran's service personnel records show that he did serve in Vietnam from February 1967 through February 1968 while attached to Company A, 2nd Battalion, 22nd Infantry, 25th Infantry Division.  During such service, the Veteran performed the duties of an automatic rifleman and was awarded the Combat Infantryman Badge in recognition of his combat experience.

Generally, service connection for disabilities are granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a claim for service connection for PTSD can vary, depending on whether the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In instances such as this case, where the evidence establishes that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  As the Veteran's credibly reported combat-related stressors are consistent with the nature of his documented service, the Board accepts the Veteran's recollection of his combat service as sufficient evidence to corroborate his in-service stressors.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The evidence shows that the Veteran has current PTSD and depression which have resulted from his in-service combat stressors.  Although the service treatment records do not document any complaints, findings, treatment, or diagnoses of a psychiatric nature, the post-service treatment records do show that the Veteran began complaining of nerves and anxiety in the early 1970's, shortly after he was separated from service.  At that time, he was treated with anti-anxiety and anti-depression medications, including Valium and Tofranil.

Subsequently, in May 2007, the Veteran began receiving private psychiatric treatment from Dr. J.G.B.  Ongoing treatment records from that date through November 2012 show the ongoing diagnosis of PTSD.  In contrast, a psychiatric evaluation performed during VA treatment in November 2007 appeared to rule out PTSD while diagnosing generalized anxiety disorder and depression.  The treating VA psychiatrist, however, did not offer any explanation or rationale as to these diagnoses, and, as to why he believed that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.

VA examinations performed in May 2008, May 2011, and August 2013 purported to rule out PTSD while alternatively diagnosing depressive disorder.  However, these opinions were incomplete for various reasons.  In that regard, the May 2008 examination failed to take into account the Veteran's full symptomatology, to include reported nightmares, in forming a diagnosis.  Similarly, the May 2011 VA examination relied almost exclusively upon symptoms reported by the Veteran during the prior May 2008 examination, and did not consider the additional symptoms reported by the Veteran during the May 2011 examination.  Finally, the August 2013 VA examination similarly failed to acknowledge the Veteran's documented psychiatric complaints and treatment during the early 1970's.

In May 2014, the Board referred this matter for an expert psychiatric opinion as to the nature and etiology of the Veteran's claimed psychiatric disorder.  Upon review of the entire claims file, the designated expert diagnosed PTSD and major depressive disorder.  As rationale for his favorable opinion, the expert noted that the evidence indicated that the Veteran had a long history of anxiety and depression that began shortly after the Veteran's service in Vietnam and which necessitated treatment as early as 1968.  In reviewing the full symptomatology expressed in the all of the medical evidence, to include the Veteran's private psychiatric treatment and the prior VA examinations, the expert concluded that the Veteran met all of the criteria under the DSM-IV for PTSD and major depressive disorder.  Whereas the previous VA examinations were deficient for the reasons noted above, the Board is satisfied that the May 2014 expert opinion is based upon a full and accurate review of the claims file and is supported by adequate rationale that is consistent with the facts shown in the record.

For the foregoing reasons, the Veteran is entitled to service connection for acquired psychiatric disorders, to include PTSD and major depressive disorder.  Accordingly, this appeal is granted.


ORDER

Service connection for acquired psychiatric disorders, to include PTSD and major depressive disorder, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


